DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on February 11, 2022.
The claim amendments filed on February 11, 2022 do not comply with 37 CFR 1.121. 
1. Claim 1 recites new limitations without proper markings. See the last two lines. 
2. Claims 2-3 and 11-18 are marked as being “Withdrawn”. However, there is no claim text. 
3. Claim numbers 20-27 are not listed in the claims filed on February 11, 2022. 
Solely for compact prosecution purpose, claims 2-3, 11-18, and 20-27 will be interpreted as having been cancelled.
Currently, claims 1, 6-10, 19, and 28 are pending in the instant application, and claims 6-10, 19, and 28 are withdrawn as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Accordingly, claim 1 is under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
1 remains rejected under 35 U.S.C. 103 as being unpatentable over Brough in view of Huang et al. for the reasons as set forth in the Office action mailed on November 22, 2021 and for the reasons set forth below. 
It is noted that the obviousness of claim 1 was established on the combination method of administering atonal-associated factor and Isl1. Hence, although claim 1 now recites new limitations (see last two lines) including “Isl1”, the subject matter of claim 1 rejected under 35 U.S.C. 103 in the last Office action has not changed thus the rejection of claim 1 is treated as being a maintained rejection. 
Applicant's arguments filed on February 11, 2022 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art “would not learn” from the teachings of Huang that Isl1 administration promotes hair cell differentiation by an atonal-associated factor because “Huang does not suggest Isl1 can be used as a co-transcription factor with an atonal-associated factor to promote hearing cell regeneration.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Note that the instant obviousness rejection is not established solely on the teachings of Huang reference, and furthermore, the combination method claimed in the instant case was rendered obvious by modifying Brough’s hearing loss treatment method as set forth in the last Office action. As such, attacking the Huang reference alone cannot show why the combined teachings of Brough in view of Huang fail to render claim 1 obvious.
Applicant argues that one of ordinary skill in the art would not combined Huang with Brough because there is no reasonable expectation of success. In so arguing, applicant did not provide any articulated reasoning for the asserted lack of reasonable expectation of success and the lack of motivation for combining the teachings of Brough and Huang.
must be commensurate in scope with the claims which the evidence is offered to support.” (emphasis added). See MPEP §716.02. 
Accordingly, this rejection is maintained.

     New Rejections Necessitated by Amendment
Claim Rejections - Improper Markush Grouping
The text of the judicial basis not included in this action can be found in a prior Office action.
Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. The Markush grouping of 18 different transcription factor species recited in claim 1 is improper because all of the alternatively recited transcription factors are not shown to be functionally equivalent, although they may belong to the same art-recognized class. 
on February 11, 2022 have been fully considered but they are not persuasive. Applicant argues that the Markush grouping of genes recited in claim 1 is proper because all transcription factors bind to DNA and regulate gene expression. In response, it is noted that applicant’s generic argument pertaining to any and all transcription factors does not show why the specific species recited in claim 1 are functionally equivalent. Applicant further argues that paragraphs 0011-0013, 0026, and 0045-0062 of the instant specification describe that all of the recited species synergistically enhance Atoh1-mediated SC-to-HC conversion. In response, it is noted that the paragraphs pointed out by applicant at best merely define the term “co-transcription factor” and discloses a brief summary of the art-recognized knowledge for some of the 18 different species. Hence, the paragraphs pointed out by applicant fail to show that all of the eighteen different species are functionally equivalent such that one species (e.g., Lin28b) can substituted for another (e.g., Rfx7) for synergistically enhancing Atoh1-mediated SC-to-HC conversion.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635